DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Roger C. Knapp on September 1, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A package structure, comprising:
a first substrate having a first contact pad and a second contact pad on a first surface;

a first joint interposed between the first contact pad and the third contact pad, the first joint comprising a first conductive pillar bonded to the first contact pad by a first solder element, the first conductive pillar bonded to the third contact pad by a second solder element, wherein the first solder element extends between the first conductive pillar and the first contact pad, wherein the second solder element extends between the first conductive pillar and the third contact pad;
a second joint interposed between the second contact pad and the fourth contact pad, the second joint comprising a second conductive pillar bonded to the second contact pad by a third solder element, the second conductive pillar bonded to the fourth contact pad by a fourth solder element, wherein the third solder element extends between the second conductive pillar and the second contact pad, wherein the fourth solder element extends between the second conductive pillar and the fourth contact pad, wherein the first conductive pillar has a different shape than the second conductive pillar; and
a protective layer surrounding sidewalls of the first conductive pillar and the second conductive pillar in a plan view, wherein the second solder element directly contacts the protective layer, wherein the fourth solder element does not directly contact the protective layer.

Terminal Disclaimer
The terminal disclaimer filed on September 01, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,504,870 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Examiner acknowledges the Terminal Disclaimer filed on September 01, 2021. The double patenting rejections in the previous Office Action filed on July 08, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, a protective layer surrounding sidewalls of the first conductive pillar and the second conductive pillar in a plan view, wherein the second solder element directly contacts the protective layer, and the fourth solder element does not directly contact the protective layer. Therefore, claim 1 is allowable. Accordingly, claims 2-6, 8-9, and 21 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 10, in particular, at least a portion of sidewalls of the third conductive material and the fourth conductive material are free of the protective layer, 
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 15, in particular, the first conductive pillar and the second conductive pillar protruding through the protective layer, wherein the third conductive material directly contacts the protective layer, the fourth conductive material being spaced apart from the protective layer. Therefore, claim 15 is allowable. Accordingly, claims 16-20 are allowable as they depend upon claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892